EXHIBIT 2
Jiilean Justice (Controller ID: 0091855)&James Justice(Controller ID: 004355) MSHA Debt
 Violator ID                    Violator Name     Number of     Number of      Total of Owed
                                                     Cases      Violations
P21141         A & G Coal Cor oration                      14           118          $544,532.97
0132995        Band Coal LLC                                1              3             $407.00
0129130        Black River Coal LLC                         1             11          $86,041.00
P02030         Bluestone Coal Cor oration                   1             10           $2,167.00
0118409        Chestnut Land Holdin s LLC                   2              2             $411.53
0053059        Double Bonus Coal Com an                     1             19          $97,103.00
0083104        Frontier Coal Com an Inc                     3            39           $11,684.31
0089765        Jusfice Ener Compan Inc                      5            36           $14,561.15
0051938        Justice Hi hwall Minin Inc                   4             16           $4,075.42
0059863        Kentuck Fuel Cor oration                     6             12          $63,378.42
P18954         Ke stone Service Industries Inc              4              7             $849.92
0099325        Nine Mile Minin Inc                          7              9          $11,465.78
0095328        Nufac Minin Compan Inc                      13           111           $25,543.09
0074803        Pa Car Minin Inc                            12           354          $663,669.70
P02174         Premium Coaf Compan Inc                      2              4             $455.86
0108546        Tams Mana ement Inc                         12            45           $31,419.69
0112288        Vir inia Fuels Corporation                   7             10           $3,981.56
                              Totals             95 Cases     806 Violations       $1,561,747.40
Jillean Justice (Controller ID: 0091855)~ James Justice(Controller ID: C04355)MSHA Debt
                                                                          Count of
 Assessment Violator                                    Assessment
               ~p          Violator Name      Mine ID                   Violation Na   Sum of Owed
Case Number                                             Case Number
                                                                       (Assessed).
 000399126   P21141 A & G Coal Cor oration    4407160    000399126            7              $82,234.00
 000422235   P21141 A & G Coal Cor oration    4406992    000422235           19              $60,893.00
 000428879   P21141 A 8~ G Coal Cor oration   4406992    000428879           19              $89,094,46
 000431971   P21141 A & G Coal Co oration     4406992    000431971            3              $22,813.00
 000433849   P21141 A & G Coal Cor oration    4406992    000433849            5               $6,646.00
 000438545   P21141 A & G Coal Corporation    4406992    000438545            3              $40,251.00
 000441115   P21141 A & G Coal Corporation    4407228    000441115            3                 $368.63
 000443396   P21141 A & G Coal Cor oration    4407228    000443396            2                 $235.04
 000484998   P21141 A & G Coal Corporation    4407160    000484998            1                 $270.00
 000346270   P21141 A&G Coal Cor oration      4404534    000346270            2               $8,952.57
 000346286   P21141 A&G Coal Cor oration      4404534    000346286            4              $30,694.56
 000352768   P21141 A&G Coal Corporation      4404534    000352768            1               $9,941.35
 000353549   P21141 A&G Coal Corporation      4404534    000353549           47             $138,466.86
 000353996   P21141 A&G Coal Corporation      4404534    000353996            2              $53,672.50
                  Totals                      4 Mines     14 Cases    118 Violations        $544,532.97
Jillean Justice (Controller ID: 0091855)&James Justice(Controller ID: C04355)MSHA Debt
                                                        Assessme Count of
 Assessment Case   Violator
                      ~p      Violator Name    Mine ID    nt Case Violation No   Sum of Owed
     Number
                                                          Number (Assessed).
    000367941      0132995 Band CoaI,LLC        4406859 000367941       3                 $407.00
                   Totals                     1 Mine    1 Case    3 Violations            X407.00
Jiliean Justice(Controller ID: 0091855)~ James Justice (Controller ID: C04355)MSHA Debt
Assessment                                              Assessment     Count of
   Case    Violator ID     Violator Name       Mine ID     Case      Violation No   Sum of Owed
  Number                                                  Number     (Assessed).
 000389543 0121130     Black River Coai, LLC    4406859 000389543         11             $86,041.00
                  Totals                       1 Mine  1 Case      11 Violations         $86,041.00
Jillean Justice(Controller ID: 0091855 &James Justice (Controller iD: C04355) MSHA Debt
Assessment                                                  Assessment   Count of
            Violator
   Case        ~p            Violator Name          Mine ID     Case   Violation No    Sum of Owed
  Number                                                       Number   Assessed .
 000486935 P02030     Bluestone Coal Corporation    4603404 000486935        10              $2,167.00
                     Totals                        1 Mine   1 Case     10 Violations         $2,167.00
Jillean Justice(ControNer ID: 0091855)8~ James Justice(Controller ID: C04355) MSHA Debt
Assessment                                                                    Count of
                                                               Assessment
   Case    Violator ID        Violator Name          Mine ID                Violation No   Sum of Owed
                                                               Case Number
  Number                                                                    (Assessed).
 000441545 0118409     Chestnut Land Holdin s, LLC   4602380    000441545         1             $117.53
 000481760 0118409     Chestnut Land Holdin s, LLC   4602380    000481760         1             $294.00
                      Totals                          1 Mine     2 Cases   2 Violations         $411.53
Jillean Justice(Controller ID: 0091855)&James Justice (Controller ID: C04355)MSHA Debt
Assessment                                             Assessment Count of
            Violator
   Case        ~p          Violator Name       Mine ID     Case  Violation No    Sum of Owed
  Number                                                  Number (Assessed).
 000334457 0053059 Double Bonus Coal Compan    4609020 000334457      19             $97,103.00
                     Total                    1 Mine   1 Case    19 Violations       $97,103.00
Jiilean Justice(Controller ID: 0091855)&James Justice (Controller ID: C04355)AASHA Debt
                                                            Assessment    Count of
Assessment
            Violator ID      Violator Name          Mine ID    Case    Violation No   Sum of Owed
Case Number
                                                              Number   (Assessed).
 000439719 0083104     Frontier Coal Compan ,Inc.   4609227 000439719        36            $11,077.31
 000444491 0083104     Frontier Coal Com an ,Inc.   4609227 000444491        2                $472.00
 000484065 0083104     Frontier Coal Compan ,Inc.   4609227 000484065         1               $135.00
                     Totals                          1 Mine   3 Cases 39 Violations        $11,684.31
Jiliean Justice (Controller ID: 0091855)~ James Justice (Controller ID: C04355) MSHA Debt
Assessment                                                                       Count of
                                                                  Assessment
   Case     Violator iD           Violator Name         Mine ID                Violation No   Sum of Owed
                                                                  Case Number
  Number                                                                       (Assessed).
 000468428 0089765        Justice Ener   Com an   Inc   4606578    000468428         9            $2,137.00
 000472562 0089765        Justice Ener   Compan   Inc   4606578    000472562         1              $118.00
 000478875 0089765        Justice Ener   Com an   Inc   46Q6578    000478875        13            $3,807.15
 000484558 0089765        Justice Ener   Compan   Inc   4606578    000484558         1              $121.00
 000486477 0089765        Justice Ener   Compan   Inc   4606578    000486477        12            $8,378.00
                          Totals                         1 Mine     5 Cases   36 Violations      $14,561.15
Jillean Justice(Controller ID: 0091855)8~ James Justice (Controller ID: C04355)MSHA Debt
                                                                    Assessment   Count of
Assessment Violator
                                Violator Name             Mine ID      Case    Violation No   Sum of Owed
Case Number   ID
                                                                      Number   (Assessed).
 000479251   0051938    Justice Hi   hwafl Minin   Inc.   4609239    000479251       2                $241.42
 000483611   0051938    Justice Hi   hwall Minin   Inc.   4609239    000483611       2                $392.00
 000485010   0051938    Justice Hi   hwall Minin   Inc.   4609239    000485010       5              $1,118.00
 000487182   0051938    Justice Hi   hwall Minin   Inc.   4609239    000487182       7              $2,324.00
                       Totals                              1 Mine     4 Cases 16 Violations         $4,075.42
Jillean Justice (Controller ID: 0091855)8~ James Justice (Controller ID: C04355) MSHA Debt
Assessment                                                        Assessment   Count of
             Violator
   Case         ~p                  Violator Name       Mine ID      Case    Violation No Sum of Owed
  Number                                                            Number    Assessed .
 000379788   0059863    Kentuck    Fuel Cor   oration   1519758    000379788       2        $62,175.42
 000445918   0059863    Kentuck    Fuel Cor   oration   1513254    000445918       3           $348.00
 000479535   0059863    Kentuck    Fuel Cor   oration   1517021    000479535       1           $133.70
 000481461   0059863    Kentuck    Fuel Cor   oration   1517021    000481461       1           $118.65
 000481463   0059863    Kentuck    Fuel Cor   oration   1517894    000481463       1           $118.65
 000485055   0059863    Kentuck    Fuel Cor   oration   1517021    000485055       4           $484.00
                          Totals                        4 Mines     6 Cases 12 Violations   $63,378.42
Jillean Justice(Controller ID: 0091855)~ James Justice(Controller ID: C04355) MSHA Debt
Assessment                                                            Assessment Count of
             Violator
   Case         ~p                Violator Name             Mine ID      Case    Violation No   Sum of Owed
  Number                                                                Number   (Assessed).
 000441119   P18954     Ke stone Service Industries, Inc.   4603444    000441119       2              $236.92
 000473125   P18954     Ke stone Service Industries, Inc.   4603444    000473125       2              $236.00
 000483596   P18954     Ke stone Service Industries, Inc.   4603444    000483596       1              $135.00
 000485003   P18954     Ke stone Service Industries, Inc.   4603444    000485003       2              $242.00
                         Totals                              1 Mine     4 Cases 7 Violations          $849.92
Jillean Justice (Controller ID: 0091855)8~ James Justice (Controller ID: C04355) MSHA Debt
Assessment                                                                 Count of
                                                         Assessment
   Case    Violator ID      Violator Name      Mine ID                   Violation No   Sum of Owed
                                                         Case Number
  Number                                                                 (Assessed).
 000321500 0099325     Nine Mike Minin ,Inc.   4407252    000321500            1              $6,627.21
 000332225 0099325     Nine Mile Minin ,Inc.   4407252    000332225            3              $1,507.47
 000336003 0099325     Nine Mile Minin ,Inc.   4407252    000336003            1              $2,756.81
 000347822 0099325     Nine Mile Minin ,Inc.   4407252    000347822            1                $177.26
 000371713 0099325     Nine Mile Minin ,Inc.   4407252    000371713            1                $156.65
 000478868 0099325     Nine Mile Minin ,Inc.   4407252    000478868            1                $119.38
 000484549 0099325     Nine Mile Minin ,Inc.   4407252    000484549            1                $121.00
                   Totals                       1 Mine     7 Cases     9 Violations          $11,465.78
Jillean Justice(Controller ID: 0091855)8~ James Justice(Controller ID: C04355)MSHA Debt
Assessment                                                        Assessment    Count of
             Violator
   Case         ~p              Violator Name           Mine ID      Case     Violation No    Sum of Owed
  Number                                                            Number    (Assessed).
 000477459   0095328     Nufac Minin   Com an    Inc    4609316    000477459        1                 $118.00
 000481243   0095328     Nufac Minin   Com an    Inc    4609316    000481243        1                 $250.00
 000482941   0095328     Nufac Minin   Compan    Inc    4609316    000482941        2                 $242.00
 000486952   0095328     Nufac Minin   Compan    Inc    4609316    000486952        1                 $121.00
 000454366   0095328     Nufac Minin   Com an   ,Inc    4608786    000454366       30                 $257.82
 000456604   0095328     Nufac Minin   Com an   ,Inc    4608786    000456604       25               $6,738.00
 000472962   0095328     Nufac Minin   Com an   ,Inc    4608786    000472962        5               $1,458.00
 000477447   0095328     Nufac Minin   Compan   ,Inc    4608786    000477447        4                 $472.00
 000479242   0095328     Nufac Minin   Compan   ,Inc    4608786    000479242       13               $1,568.45
 000482934   0095328     Nu#ac Minin   Com an   , InE   4608786    000482934        2                 $242.00
 000484891   0095328     Nufac Minin   Compan   ,Inc    4608786    000484891       12               $3,223.00
 000486942   0095328     Nufac Minin   Com an   ,Inc    4608786    000486942       14              $10,694.00
 000440464   0095328     Nufac Minin   Com an   ,Inc    4608769    000440464        1                 $158.82
                        Totals                          3 Mines     13 Cases 111 Violations        $25,543.09
Jiilean Justice (Controller ID: 0091855)&James Justice (Controller ID: C04355) MSHA Debt
Assessment                                                               Count of
                                                        Assessment
   Case    Violator fD      Violator Name     Mine ID                  Violation No    Sum of Owed
                                                        Case Number
  Number                                                               (Assessed).
 000291172 0074803     Pa   Car Minin   Inc   4608884    000291172           5               $37,359.99
 000440180 0074803     Pa   Car Minin   Inc   4609389    000440180           1                  $156.79
 000444989 0074803 Pa       Car Minin   Inc   4608884    000444989           5                  $955.00
 000459785 0074803     Pa   Car Minin   Inc   4608884    000459785           9                $2,154.00
 000470446 0074803     Pa   Car Minin   Inc   4608884    000474446           4                $1,348.00
 000472376 0074803     Pa   Car Minin   Inc   4608884    000472376          17               $48,226.00
 000474594 0074803     Pa   Car Minin   Inc   4608884    000474594          69              $103,409.04
 000476873 0074803     Pa   Car Minin   Inc   4608884    000476873           9               $22,037.88
 000478672 0074803     Pa   Car Minin   Inc   4608884    000478672          93              $204,555.00
 000482529 0074803     Pa   Car Minin   Inc   4608884    000482529          63              $106,094.00
 000484392 0074803     Pa   Car Minin   Inc   4608884    000484392          46               $83,549.00
 000486293 0074803     Pa   Car Minin   Inc   4608884    000486293          33               $53,825.00
                  Totals                      2 Mines     12 Cases    354 Violations        $663,669.70
Jillean Justice (Controller ID: 0091855)&James Justice (Controller ID: C04355) MSHA Debt
Assessment                                               Assessment   Count of
   Case    Violator ID       Violator Name       Mine ID    Case    Violation No   Sum of Owed
  Number                                                   Number   (Assessed).
 000366443 P02174      Premium Coal Com an Inc   4002467 000366443        1               $100.00
 000479012 P02174      Premium Coal Compan Inc   4002467 000479012        3               $355.86
                      Totals                      1 Mine   2 Cases 4 Violations           $455.86
Jillean Justice (Controller ID: 0091855)&James Justice(Controller ID: C04355) MSHA Debt
Assessment                                                   Assessment    Count of
   Case      Violator ID      Violator Name        Mine ID       Case    Violation No   Sum of Owed
  Number                                                        Number   (Assessed).
 000321510   0108546      Tams Mana   ement, Inc   4608716    000321510        7              $6,680.15
 000329653   0108546      Tams Mana   ement, Inc   4608716    000329653        2              $5,216.26
 000336016   0108546      Tams Mana   ement, Inc   4608716    000336016        4              $1,082.53
 000338777   0108546      Tams Mana   ement, Inc   4608716    000338777        3              $3,176.53
 000341183   0108546      Tams Mana   ement, inc   4608716    000341183        2              $2,192.57
 000394454   0108546      Tams Mana   ement, Inc   4608716    000394454        8              $4,640.20
 000426361   0108546      Tams Mana   ement, Inc   4608716    000426361       13              $1,809.40
 000440886   0108546      Tams Mana   ement, Inc   4604734    000440886        1                $117.53
 000443210   0108546      Tams Mana   ement, Inc   4604734    000443210        1                $117.52
 000445593   0108546      Tams Mana   ement, Inc   4604734    000445593        1                $116.00
 000445598   0108546      Tams Mana   ement, Inc   4608716    000445598        1              $6,029.00
 000487353   0108546      Tams Mana   ement, Inc   4604734    000487353        2                $242.00
                       Totals                      2 Mines     12 Cases 45 Violations        $31,419.69
Jillean Justice (Controller iD: 0091855)&James Justice (Controller ID: C04355) MSHA Debt
                                                                              Count of
Assessment Violator                                              Assessment
              ~p                Violator Name         Mine ID               Violation No   Sum of Owed
Case Number                                                     Case Number
                                                                            (Assessed).
 000384180   0112288     Vir inia Fuels Cor oration   4406947     000384180       1                $686.91
 000405561   0112288     Vir inia Fuels Corporation   4407275     000405561       1                $103.95
 000445831   0112288     Vir inia Fuels Cor oration   4407275     000445831       1                $116.00
 000366459   0112288     Vir inia Fuels Corporation   4406230     000366459       1                $224.00
 000399119   0112288     Vir inia Fuels Cor oration   4406230     000399119       2                $212.70
 000445821   0112288     Vir inia Fuels Corporation   4406230     000445821       1                $116.00
 000445830   0112288     Vir inia Fuels Cor ration    4407253     000445830       3              $2,522.00
                       Totals                         4 Mines      7 Cases 10 Violations         $3,981.56
